Notice of Pre-AIA  or AIA  Status

DETAILED ACTION
This office action is in response to amendments filed on 06/07/2022.
Claims 1, 3-36, 38-72, 74-116 are pending of which claims 1, 36, 72, and 102-110 are independent claims, and claims 2, 37, and 73 are canceled.
This application is examined under the first inventor to file provisions of the AIA .

Information disclosure
IDS filed  on 07/13/2020 and 06/07/2022 is considered.
Allowable Subject Matter
Claims 1, 3-36, 38-72,  and 74-116 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with determining an allowable range of a search window based on a PRS configuration for a user equipment (UE) to conduct a search, where  a different size of an RSTD search window for each frequency range associated with a PRS configuration first determined.

Claims 1, 3-35, and 111-112 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “… obtaining a reference signal timing difference (RSTD) search window based on a positioning reference signal (PRS) configuration, wherein the RSTD search window is defined by an expected RSTD parameter and an RSTD uncertainty parameter, wherein the RSTD search window has an allowable range based on the PRS configuration, and wherein a different size of the RSTD search window is determined for each frequency range associated with the PRS configuration” as specified in claim 1.  

Claims 36, 38-71, and 113-114  are  allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 36,    “…providing the RSTD search window to a user equipment (UE); and transmitting a plurality of PRS defined by the PRS configuration to the UE, wherein the plurality of PRS is transmitted in a subset of subcarriers that is less than all subcarriers over a given bandwidth” as specified in claim 36. 

Claims 72, 74-101 and 115-116  are  allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 72,    “… providing the RSTD search window to a user equipment (UE) via a base station serving the UE; and configuring a plurality of PRS defined by the PRS configuration to be transmitted to the UE, wherein the plurality of PRS is to be transmitted in a subset of subcarriers that is less than all subcarriers over a given bandwidth” as specified in claim 72. 

Claim 102 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 102,    “… RSTD search window is defined by an expected RSTD parameter and an RSTD uncertainty parameter, wherein the RSTD search window has an allowable range based on the PRS configuration, and wherein a different size of the RSTD search window is determined for each frequency range associated with the PRS configuration” as specified in claim 102. 

Claim 103 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 103,    “… obtaining a reference signal timing difference (RSTD) search window based on a positioning reference signal (PRS) configuration, wherein the RSTD search window is defined by an expected RSTD parameter and an RSTD uncertainty parameter, 

Claim 104 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 104,    “… obtain a reference signal timing difference (RSTD) search window based on a positioning reference signal (PRS) configuration, wherein the RSTD search window is defined by an expected RSTD parameter and an RSTD uncertainty parameter, wherein the RSTD search window has an allowable range based on the PRS configuration, and wherein a different size of the RSTD search  window is determined for each frequency range associated with the PRS configuration” as specified in claim 104. 

Claim 105 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 105,    “… the RSTD search window has an allowable range based on the PRS configuration, and wherein a different size of the RSTD search window is determined for each frequency range associated with the PRS configuration; receive a plurality of PRS defined by the PRS configuration from a network node, wherein the plurality of PRS is transmitted in a subset of subcarriers that is less than all subcarriers over a given bandwidth; and determine an RSTD between the network node and a reference node based on the RSTD search window” as specified in claim 105. 

Claim 106 is  allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 106,    “… receiving a reference signal timing difference (RSTD) search window based on a positioning reference signal (PRS) configuration, wherein the RSTD search window is defined by an expected RSTD parameter and an RSTD uncertainty parameter, wherein the RSTD   search window has an allowable range based on the PRS configuration, and wherein a different size of the RSTD search window is determined for each frequency range associated with the PRS configuration” as specified in claim 106. 


Claim 107 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 107,    “… the RSTD search window has an allowable range based on the PRS configuration, and wherein a different size of the RSTD search window is determined for each frequency range associated with the PRS configuration” as specified in claim 107. 

Claim 108 is  allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 108,    “… the RSTD search window has an allowable range based on the PRS configuration, and wherein a different size of the RSTD search window is determined for each frequency range associated with the PRS configuration; provide the RSTD search window to a user equipment (UE) via a base station serving the UE; and configure a plurality of PRS defined by the PRS configuration to be transmitted to the UE, wherein the plurality of PRS is to be transmitted in a subset of subcarriers that is less than all subcarriers over a given bandwidth” as specified in claim 108. 

Claim 109 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 109,    “… the RSTD search window is defined by an expected RSTD parameter and an RSTD uncertainty parameter, wherein the RSTD search window has an allowable range based on the PRS configuration, and wherein a different size of the RSTD search window is determined for each frequency range associated with the PRS configuration” as specified in claim 109. 

Claim 110 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 110,    “… RSTD search window to a user equipment (UE) via a base station serving the UE; and one or more instructions instructing the location server to configure a plurality of PRS defined by the PRS configuration to be transmitted to the UE, wherein the plurality of PRS is to be transmitted in a subset of subcarriers that is less than all subcarriers over a given bandwidth” as specified in claim 110. 


The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:


Slomina (US Pub. No. 20110205122) discloses estimation of timing difference or RSTD . However the disclosure of  Lee taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with obtaining a reference signal timing difference (RSTD) search window based on a positioning reference signal (PRS) configuration, wherein the RSTD search window is defined by an expected RSTD parameter and an RSTD uncertainty parameter, wherein the RSTD search window has an allowable range based on the PRS configuration, and wherein a different size of the RSTD search window is determined for each frequency range associated with the PRS configuration as claimed in claims 1, 36, 72, and 102-110 in combination with other limitations recited as specified in claims 1, 36, 72, and 102-110.


Muquet(US Pub. No. 20170289952) discloses a positioning pilot signal known as PRS. However the disclosure of  Kim taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with providing the RSTD search window to a user equipment (UE) via a base station serving the UE; and configuring a plurality of PRS defined by the PRS configuration to be transmitted to the UE, wherein the plurality of PRS is to be transmitted in a subset of subcarriers that is less than all subcarriers over a given bandwidth as claimed in claims 1, 36, 72, and 102-110 in combination with other limitations recited as specified in claims 1, 36, 72, and 102-110.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        


/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476